PER CURIAM.
The motion to withdraw filed by defense counsel based on Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), is hereby granted. After having considered the entire record and the briefs filed by the parties, including appellant in proper person, we affirm appellant’s conviction and sentence entered after his open plea of no contest as charged. Burns v. State, 884 So.2d 1010 (Fla. 4th DCA 2004); Davis v. State, 652 So.2d 503, 504 (Fla. 4th DCA 1995).

Affirmed,.

TAYLOR, CIKLIN and FORST, JJ., concur.